               Case 4:21-cv-02210-DMR Document 1-1 Filed 03/29/21 Page 1 of 47



         Council on Jobs and Competitiveness. In 2016, Google executives and Sandberg, on
 ·,
         behalf of Facebook, met with President Obama to discuss strategies including counter
 ,:,

 3

 4       speech initiatives and efforts to identify potential terrorists online. Facebook provided ad

         credits worth up to $1,000 to those who post counter-extremist messages, and together
5


         with the State Department, launched competitions in 45 college classes around the world.
6

 7
8        Those who participated in the competition were provided a budget of $2,000 and $200 in

9        ad credits.

               99.     On April 20, 2011, President Barack Obama made a campaign-style visit to
 10


         the nexus of social communications, Facebook, Inc. 's headquarters, in Menlo Park,
 Il

 12

         California, at the invitation of Defendants Zuckerberg and COO Sandberg. President

 14      Barack Obama, Defendant Zuckerberg, and Facebook COO Sheryl Sandberg answered

         questions from users as part of a Facebook Live town hall meeting. By visiting Facebook
 15


         headquarters in Silicon Valley, Obama sought to connect to tens of millions of people r
 16

 17

18       who have adopted social media as a prime method of communications.                             ,I

              100 . Defendant Facebook's hosting President Obama in April 2011 at Facebook's I
                                                                                             i
 19

                                                                                             I
                                                                                             I



         headquarters was choreographed and timed to Defendant Facebook's much-expected i!
20

                                                                                                        'I

         initial public offering (IPO). President Obama got to talk directly to potential voters.
21                                                                                                      !1
')')




         Facebook got incredible validation. In July 2011, Facebook was the most popular
,:...�




23

         third-party app on Google's Android platfonn, Facebook came in third place on Google's
24


         first-party apps. In August 2011, Facebook introduced Facebook Messenger, a new
25

26

27       mobile app. It became available August 11th in the US and Canada for Android on

2X       Google's Android Market and for the iPhone on Apple's App Store. This app is the result

                                          Original Complaint
                                                                                                  65
           Case 4:21-cv-02210-DMR Document 1-1 Filed 03/29/21 Page 2 of 47
                       (                                     (

      of Facebook's acquisition of Beluga. In December of 2011, Facebook became the most
.,
      popular Android app among adult smartphone owners in the US.
.
L.,




}

            101.   Facebook filed its $5 billion IPO in February of 2012, stating: "We had 432

      million MA Us who used Facebook mobile products in December 2011. While most of our
5


      mobile users also access Facebook through personal computers, we anticipate that the
6


      rate of growth in mobile usage will exceed the growth in usage through personal
7

8

9     computers for the foreseeable future, in part due to our focus on developing mobile

      products to encourage mobile usage of Facebook."
lO


            102.   In 2012, Defendants Facebook, Inc., Defendant Zuckerberg and COO
11

12
      Sandberg integrated political campaign data with Defendant Facebook's data. This l
                                                                                        q
14    integrated data change was critical to President Barack Obama's 2012 re-election, ,I       1,
            103.   Carol Davidsen is the fonner director of integration and media analytics at
15


      Obama for America. Davidsen is a data expert. She worked on the Obama campaign from
16
17
      November 2011 to November 2012. On Twitter, Davidsen explained how the 2012 1 1
                                                                                      11•I
18

19    Obama campaign harnessed Defendant Facebook's Application Programming Interface
                                                                                                 I
      (API) to access the company's "social graph." Defendant Facebook's "social graph" 1 !
                                                                                                 'I
20                                                                                               Ii


      maps the Facebook users connections. This enabled the Obama campaign to access
21



23    information on Defendant Facebook users' friends when they used the Facebook log-in

      button to access the campaign's website.
24


           104.    On March 18, 2018, Davidsen tweeted: "I worked on all of the data
25

26

27    integration projects at O[bama] F[or] A[merica]. In a subsequent tweet on March 18,

28    2018, Davidsen added: "They came to office in the days following election recruiting &

                                       Original Complaint
                                                                                           66
             Case 4:21-cv-02210-DMR Document 1-1 Filed 03/29/21 Page 3 of 47
                                                                  (

       were very candid that they allowed us to do things they wouldn't have allowed someone

       else to do because they were on our side."
·"')
,:.,




3

4            105.   Defendant Facebook has denied that there was any favoritism toward the

       Obama campaign in the 2012 election. However Barack Obama's re-election team built a
5


       vast digital data operation that for the first time combined a unified database on hundreds
6

7
g      of millions of American voters with the power of Facebook to target individual voters to

9      a degree never achieved before. "The [Obama 2012] campaign's exhaustive use of

       Facebook was so intense, it triggered the site's internal safeguards."
10


             106.   Defendant Facebook had over 432 million monthly active mobile users as of
Il

12
       December 2011. This represents 51.1 percent (up from 50.3 percent) of Facebook's total

14     user base of 845 million monthly active users. Thirteen point four (13.4) percent accessed

       Facebook strictly through mobile, while the rest accessed Facebook from desktop and
15


       mobile. Thus, by allowing Obama to harness Facebook API's, Defendant Facebook, in
16
17

18     furtherance of the unlawful conspiracy to engage in anti-competitive conduct, generated            ii


       billions of dollars in online ad revenue. Facebook's mobile user must access Facebook :1
                                                                                                          1·1
                                                                                                          l i
19
                                                                                             i!
       using the Android OS, which is preloaded with malware that installs adware and other               l!
20


       unwanted apps without the knowledge or permission of the user.
21

2

23           107.   Federal law "bans corporations from making 'direct or indirect' contributions

       to federal candidates. This ban doesn't just include cash, but anything of value. "In other
24
                             11




       words, corporations cannot provide federal candidates with free services of any kind.
25
                                                                                                      1
                                                                                                  1
26

27     Defendant Facebook gave the Obama campaign free access to this type of data when it

28     normally does not do so for other entities, or usually charges for such access to this data.

                                         Original Complaint
                                                                                                 67
           Case 4:21-cv-02210-DMR Document 1-1 Filed 03/29/21 Page 4 of 47



      Defendant Facebook appears to have violated the federal ban on in-kind contributions by

      a corporation. The Obama campaign appears to have violated the law by accepting such a

      corporate contribution. U.S. Election officials all agree on one point: "Carol Davidsen's
5
      admissions should provide a sufficient basis for opening a federal investigation into what

      appears to be a clear and serious violation of the law."
7
8           I 08.   In 2008, it was Google and Facebook that went to Barack Obama and met

9     him at San Francisco airport and told him all about the power of this personal data. In
10
      2010, Defendant Facebook divulged unique user IDs to advertisers, which were used to
Il
      track consumers. In the same year, the "Silicon Valley Insider" published old instant
12
11    messages in which Zuckerberg makes incendiary remarks such as calling the earliest

14    Facebook members "dumb fucks" for trusting him with their information.
15
            109.    In 2016, Defendant Zuckerberg said live video was the future of Facebook,
16
      and he had a big get to help it grow: President Barack Obama. The plan was for Obama
17
                                                                                             l
18    and Zuckerberg to talk together in some manner on Facebook Live, potentially allowing i,
                                                                                            Ii
19                                                                                          11
      many thousands of people around the globe to tune in. In May 2016, viewers tried to lj
20                                                                                     I
      watch a BuzzFeed interview with Obama on "Facebook Live," but the stream failed. j!
                                                                                                   '!



21
2     C-SPAN resorted to showing streams from Facebook Live and Periscope (Twitter's live

23    video product) in order to broadcast the sit-in by members of the House of
24
      Representatives.
25
            110.    Defendant Facebook then paid news outlets like The New York Times,
2(>
27    CNN, and BuzzFeed more than $50 million to encourage them to produce more

28    Facebook live video content.

                                        Original Complaint
                                                                                             68
             Case 4:21-cv-02210-DMR Document 1-1 Filed 03/29/21 Page 5 of 47
                          (

              111.    The Facebook data mining in 2012 was a win-win situation for Obama, and
·,
        allowed by Defendant Facebook, in furtherance of Defendant Facebook's conspiracy to
,:.



3
        engage in unlawful, anti-competitive conduct. Facebook's D.C. office established ties to
.5
        the Obama administrations. Defendant Facebook hired Marne Levine, former chief of
6
        staff of Obama's National Economics Council, as its new vice president of global public
7
R       policy. Thus, the Defendants, Facebook and Zuckerberg, and each of them, jointly and

9       severally, have engaged the highest Office(s) of the United States, in furtherance of their
 10
        conspiracy to engage in unlawful, anti-competitive conduct.
 11
              1 12.   On October 8, 2009, Defendant Amazon.com CEO Jeff Bezos sat down for
 12
 IJ     a lunch meeting with President Obama. Defendant Amazon was ramping up its efforts to

 14     sell cloud-computing services to federal government agencies. "Cloud Computing"
 15
        represented a potentially huge new market for the company.
16
              1 13.   With its Kindle tablet, Defendant Amazon had a product it wanted to sell.
17
                                                                                                      1



18      Defendant Amazon launched Kindle Singles Comer in June of 2013. A Kindle single is a , 1
                                                                                             Iij
19      type of e-book which is published through Amazon's Kindle Store. Kindle Singles Corner
20
        was made available to both Kindle device and Android OS App users, and priced
21
')"     between $0. 99 and $4. 99.

23            114.    In July of 2013, the Defendant Amazon conducted a sit-down interview with
,:.._




.A
        President Obama. The interview was         featured on Defendant's new Kindle Singles
25
        Corner. In July of 2013 President Obama praised Defendant Amazon for the firm's job

27      creation, which notably put independent bookstores out of business.

28            1 15.   In 20 19, Defendant Amazon's federal corporate income tax bill was zero.

                                         Original Complaint
                                                                                                69
          Case 4:21-cv-02210-DMR Document 1-1 Filed 03/29/21 Page 6 of 47
                       (                                    (



     The Obama administration vocally supported several of the tax credits and deductions
2
3    used by Amazon. The research and development (R&D) credit allows companies to

4    quickly recover the cost of expenditures for research and experimentation. President

     Obama in several of his budget proposals, not only supported the R&D credit, Obama
5


     advocated for making it permanent and expanding it. Defendant Amazon also utilized full
6

7
     business expensing, which allows companies to deduct the cost of new equipment

9    purchased. In 20 19, Defendant Amazon also deducted losses from previous years and for

     stock compensation granted to employees.
10


           1 16.   Jay Camey is a top advisor to Defendant Jeff Bezos and architect of
ll

12
     Defendant Amazon's HQ2. Camey is Senior Vice-President of Worldwide Corporate 1

14   Affairs at Amazon. Carney is essentially Amazon's public policy and communications

     chief Carney was President Barack Obama's press secretary from 20 11 to 20 14. For the
l5

16
     first two years of Obama's presidency, Carney was director of communications for Vice
17
18   President Joe Biden.                                                                 11
19         1 17.
                                                                                          ll
                   Defendant Bezos hired Camey as Defendant Amazon was entering a tougher :1
                                                                                          I

20
     regulatory environment. Carney had all the important connections. Carney is a unique
                                                                                                I
                                                                                                I




21
:r   presence in the company's highest ranks. He's one of only two remote members of

23   Bezos' exclusive S-team, the 18 most senior executives who work closely with the CEO,

     along with Amit Agarwal, the head of Amazon India.
24

25
           1 18.   Every policy team member's performance is tracked through a rigorous

27   internal program called "Watering the flowers." The flowers represent elected officials,

28   and the goal is to create a well-tended "garden" of pro-Amazon policymakers, from state

                                     Original Complaint
                                                                                          70
          Case 4:21-cv-02210-DMR Document 1-1 Filed 03/29/21 Page 7 of 47
                      (                                       (

     governors and senators down to local officials and economic development teams,

3
     according to current and former employees. Based on sales management software from

     Salesforce.com, the program measures employees on things like how many meetings and

     events they attend with power players.
5


           1 19.   In 2017, Camey hired Michael Punke, a former U.S. ambassador to the
6


     World Trade Organization, to lead Defendant Amazon's public policy two years ago.
7

8

9    Camey hired Susan Pointer from Google in 2018 to lead international public policy.

     Thus, it is clear that the ingratiation with Obama and hiring of ex-Obama and Google
10


     executives was done in furtherance of Defendant Bezos and Defendant Amazon's
11

12

11   conspiracy to engage in unlawful, anti-competitive conduct.

14         120.    In 2007, Obama became the seventh presidential candidate to visit Google's

     main campus in Mountain View. After an introduction by Google's Senior VP David
15


     Drummond, Obama unveiled his new policy agenda on technology and innovation. He
16

17

18   reaffirmed his support for network neutrality, saying: "The Internet is perhaps the most
                                                                                                  \\,1
                                                                                                  11

19
     open network in history. We have to keep it that way."                                       ,!
           12 1.   Obama was interviewed by Defendant and then-Google CEO Eric Schmidt.           !Ii
                                                                                                  11
20


     Defendant Schmidt says, during the Q&A, that he thinks of the job of rwming for
21



23   president much like trying to get a job at Google - it's difficult. Obama laid out a

     detailed package of technology policies designed to [... ], put high-speed broadband
24


     within reach of all Americans, [... ] and, drive America's competitiveness. As part of his
25

26

27   plan, (then) Sen. Obama said he would use the Internet to give citizens better visibility

28   into, and greater participation in, the workings of their government, stating: "I'll put

                                      Original Complaint
                                                                                            71
            Case 4:21-cv-02210-DMR Document 1-1 Filed 03/29/21 Page 8 of 47
                                                               (

       government data online in universally accessible formats. I'll let citizens track federal
2
3
       grants, contracts, earmarks, and lobbyist contacts. I'll let you participate in government

       forums, ask questions in real time, offer suggestions that will be reviewed before

       decisions are made, and let you comment on legislation before it is signed. And to ensure
5


       that every government agency is meeting 21st century standards, I'll appoint the nation's
6
7
8      first ChiefTechnology Qfficer."

9            122.   [Obama] talked about his "Google for Government" bill (which is now law)
10
       to create a searchable database for every dollar of federal spending. [Obama] said, "If you
11
       give people good information, they will make good decisions." In the first presidential
12
LI     debate, (then) Senator Barack Obama mentioned he worked with Senator Tom Coburn

14     "to set up what we call a Google for Government, which says that we are going to list
l5
       every dollar of federal spending to make sure that the taxpayer can take a look and see."
16
       The actual name of this law is the Federal Funding Accountability and Transparency Act
!7
18     of 2006 (S. 2590) (FFATA), and it mandates the Office of Management Budget to ensure
                                                                                                     \i•/
                                                                                                     11

19     the existence and operation of a single searchable website, accessible by the public at no
                                                                                                     !1


20
                                                                                                     1
                                                                                                      \
                                                                                                     :,
       cost to access information on federal grants, contracts, earmarks and loans. This "single
21
                                                                                                     I!
                                                                                                     '!

.. 2   searchable website" is the same "cloud-based" website Defendant Brin stated Defendant

23     Google would build when he attended the NASA event with Vivek Kundra.
24
             123.   On July 1, 20 10, Obama called "Sergey Brin's Google" one of the "great
25
       ventures" that was made "possible because of immigrants." On May 10, 2011, Obama

27     referred to [Defendant] Google as a "great American company" that "created countless
2(>




       jobs" and was founded by an immigrant. However, Defendant Google may well be one of

                                         Original Complaint
                                                                                               72
           Case 4:21-cv-02210-DMR Document 1-1 Filed 03/29/21 Page 9 of 47



      the "great ventures" and a "great American company" that "created countless jobs."

3
      However, Defendant Brin and Google's meeting(s) and working for Barack Obama's

4     administration(s) were done in furtherance of Defendant's conspiracy to engage in

      unlawful, anti-competitive conduct.
5


                    The Obama and the Biden                 Administrations Are "Unnam ed
6
            E.

      Conspirators"      in   the   Defendants'     Conspiracy   to   Engage    in   Unlawful,
7

8

9     Anti-Competitive Conduct

            124.    In 20 19-2020, Defendant Amazon contributed $8.9 million dollars through
10


      individual and PAC donors to federal candidates. Defendant Amazon's top recipient was
Il

12

u     Joe Biden. who received $1.7 million dollars. Defendant Amazon's PAC contributed just

14    over $ 1 million to the total spending, including a $5,000 donation from Defendant Bezos.

      As with the Obama campaign(s) and administration(s) in 2008 and 20 12, certain
15


      confirmed names on (President-elect) Joe Biden 's transition team are intrinsically
16

17

18    associated with the Defendants' unlawful, anti-competitive conduct. Biden has publicly i 1
                                                                                             !iI
19
      confirmed the following persons to his transition team:                                i
                                                                                             I




                 • Tom Sullivan, international tax director at Amazon - State Department;
20


                 • Mark Schwartz, enterprise strategist at Amazon Web Services: Executive
21

22

23                  Office of Management and Budget team (White House);

                 • Michael Hornsby, director of customer success at Salesforce,com: General
,.A


                    Services Administration (GSA) team;
25


                 • Phillip Carter, senior corporate counsel at Tableau Software (owned by
2(,

27

28                  Salesforce.com): Department of Veterans Affairs; and

                                       Original Complaint
                                                                                            73
          Case 4:21-cv-02210-DMR Document 1-1 Filed 03/29/21 Page 10 of 47



                   • Will Fields, senior associate at Sidewalk Labs (owned by Defendant

                     Alphabet): Treasury review panel.
·")
L.




3

4           125.     President Biden is also reportedly considering former Alphabet, dba, Google

      CEO [and Defendant] Eric Schmidt for a leading role in a tech industry task force in the
5


      Biden administration. Alphabet contributed $21 million dollars to the 2020 Presidential
6
7
      election. The top recipients were Joe Biden and Democrat super PACs. Defendant

9     Alphabet's employees and PACs contributed a whopping $3.66 million dollars to the Joe

      Biden campaign since 2019. Defendant Pichai contributed a total of $10,000 through six
10


      donations to Google's PAC. Defendant Larry Page made a $5,000 one-time donation in
Il

12
      late 2019.

14          1 26.    Employees and PACs affiliated with Defendant Facebook donated a total of j

      $6 million dollars during the 2020 election cycle. The Joe Biden campaign alone received
l5


      $1.3 million dollars from the Defendant Facebook PAC. Defendant Zuckerberg made
l6

17

      direct political donations to the Facebook PAC. However, Defendant Zuckerberg and his ; 1
                                                                                                \i
18

      wife. Priscilla Chan, gave $400 million dollars to local governments in order to foot the
                                                                                                11
19
                                                                                                   ;II I
      bill for 2020 election-related costs. Thus, the Defendants, jointly and severally, and in
20
                                                                                                   ii
      furtherance of the conspiracy to engage i n unlawful, anti competitive conduct, have
21                                                                                                 11

2

23    donated approximately $432 million dollars to the Democrat Party and the Biden

      campaign in the 2020 election cycle.
24


            127.     On December 9, 2020, Defendant YouTube stated (on their official blog):
25


      "Yesterday was the safe harbor deadline for the U.S. Presidential election and enough
26

27

28    states have certified their election results to determine a President-elect. Given that, �

                                        Original Complaint
                                                                                              74
             Case 4:21-cv-02210-DMR Document 1-1 Filed 03/29/21 Page 11 of 47
                                                               (

        will start removing any piece of content uploaded today (or anytime after) that misleads

        people by alleging that widespread fraud or errors changed the o utcome of the 2020 U.S.
 2

 3

4       Presidential election, in line with our approach towards historical U.S. Presidential

        elections. For example, we will remove videos claiming that a Presidential candidate won
5


        the election due to widespread software glitches or counting errors. We will begin
6


        enforcing this policy today, and will ramp up in the weeks to come."
 7

8

9             128. The Representatives of the Defendants dominate the entire Biden transition

        team. The Defendants regarded the eight years from 2009 to 2016 as a golden age in
 lO


        which Obama-Biden chose to revert to traditional laissez-faire policies. The
 11

 12

 11     Obama-Biden policies allowed the Defendants to grow into a monopoly and do as they

 14     liked without the heavy hand of federal regulation. It was Twitter (owned by Defendant

        Google) that led the way when it came to shutting down news coverage of the revelations
 15


        about Hunter Biden's influence-peddling reported by the New York Post. It was Twitter
 16

 17

 18     (owned by Defendant Google) who also shut down the subsequent revelations pointing ;1
                                                                                                  I\I
        toward the former Vice President Biden's direct involvement in his son's schemes       to ii
                                                                                                  II
 19


        profit from his fathers role as Obama administration point man on policy toward Ukraine
20

                                                                                                    I
        and China. The agenda of all of the Defendants' technology executives now helping
21
')  .



        Biden fill the thousands of administration posts, will be to ensure that reforms aimed at
,:_




        punishing Defendants for their monopoly exploitation of the public information highway,
24


        ... will never materialize. Given the Defendants place at the table in Biden's incoming
25

26

27      administration, there's no reason to think this monopoly will diminish, rather than grow,

28      over the next four years.

                                         Original Complaint
                                                                                               75
          Case 4:21-cv-02210-DMR Document 1-1 Filed 03/29/21 Page 12 of 47



            6.     The Defendants have jointly conspired with mainstream media and

      movie outlets to engage in u nlawful anti-competitive conduct on the YouTube
·")




3

4     Website.

                   YouTube's Background
5
            A.

            129.   YouTube was founded by Chad Hurley, Steve Chen, and Jawed Karim. The
7
      domain name "YouTube.com" was activated on February 14, 2005 with video upload

9     options being integrated on April 23, 2005. The three creators realized they couldn't find

      any videos of it on the internet, after noticing that this type of platform did not exist they
10


      made the changes to become the first major video sharing platform.
11

12
            130.   The idea of the new company was for non-computer experts to be able to

14    use a simple interface that allowed the user to publish, upload and view streaming videos

      through standard web browsers and modem internet speeds. Thus, YouTube was created
l5


      as an easy to use video streaming platform that wouldn't stress out the new internet users
16

17

18    of the early 2000s.
                                                                                                       (l
            131.   YouTube allows users to upload videos, view them, rate them with likes and l j
                                                                                                       ,1
19
                                                                                                       ,,
      dislikes, share them, add videos to playlists, report, make comments on videos, and              )!
20


      subscribe to other users. The site has a wide variety o f user-generated and corporate
21

22

23    media videos. Utilizing the YouTube slogan "Broadcast Yourself," YouTube was

      marketed as an alternative to (mainstream) Major Media and Movie outlets.
24


            132.   Before being purchased by Google, YouTube declared that its business
25



27    model was advertisement-based making 15 million dollars per month. This kickstarted

28    YouTube's rise to becoming a global media dominator, creating a $ I S-billion dollar

                                        Original Complaint
                                                                                                 76
           Case 4:21-cv-02210-DMR Document 1-1 Filed 03/29/21 Page 13 of 47
                         (

      annual advertising, video and music sales business that has surpassed most television

3
      stations and other media markets.

4           133.     Defendant YouTube now operates as one of Defendant Google's

      subsidiaries. Advertising is YouTube's central mechanism for gaining revenue.
5


      Advertisements were launched on the site beginning in March 2006. In April 2006,
6

7
8     YouTube started using Google AdSense. Defendant Google bought the site in November

9     2006 for US$1.65 billion. At the time YouTube was Defendant Google's second-largest

      acquisition.
10


            134.     On March 31, 2010, YouTube launched a new design with the aim of
l1

l2

Ll    simplifying the interface and increasing the time users spend on the site. In May 2010, it ,

14    was reported that YouTube was serving more than two billion videos a day, which was

      "nearly double the prime-time audience of all three major US television networks
l5


      combined." According to May 2010 data published by market researchers, YouTube is '
16

17

18    the dominant provider of online video in the United States, with a market share of 1 1
                                                                                                     II
19
      roughly 43 percent and more than 14 billion videos viewed during May.                          !Ii i
            135. In May 2011, YouTube reported on the company blog that the site was j :
20                                                                                        .          lj

                                                                                               I
     receiving more than three billion views per day. In January 2012, YouTube stated that the
21 '

22

23    figure had increased to four billion videos streamed per day.

            136.     On October 25, 201 2, The YouTube slogan (Broadcast Yourself) was taken
24


      down due to the live stream of the U.S. presidential debate. Defendant YouTube
25

26

27    relaunched its design and layout on December 4, 2012 to be very similar to the mobile

28    and tablet app version of the site. In 2012, the site had eight hundred million unique users

                                        Original Complaint
                                                                                               77
            Case 4:21-cv-02210-DMR Document 1-1 Filed 03/29/21 Page 14 of 47



        a month. In March 2013, the number of unique users visiting YouTube every month
·,
        reached 1 billion.
.:..,


3

              137.   As of October 2020, YouTube is the second-most popular website in the

        world. behind Google, according to Alexa Internet. Alexa Internet, Inc. is an American
5


        web traffic analysis company based in San Francisco and a wholly owned subsidiary of
6
7
        Defendant Amazon. Starting from 2010 and continuing to the present, Alexa ranked

9       Defendant YouTube as the third most visited website on the Internet after Defendants

        Google and Facebook.
10


                     The YouTube AdSpend/Adsense Conspiracy To Mislead Plaintiff As A
11
              B.
12

11      Content Creator/Website Designer.

14            138.   In October 2008, Plaintiff joined Defendant's Blogger™ and YouTube

        websites, based strictly upon Defendants marketing the sites as alternatives to
15


        (mainstream) Major Media and Movie outlets. However, nothing was further from the
16

17

18      truth. The agreement between Google to purchase Y ouTube in 2006 came after YouTube \ .

        presented three agreements with maJor media companies in an attempt to avoid                ;Ii!
                                                                                                    \\
19


        copyright-infringement lawsuits.
20
                                                                                                    I'
                                                                                                    II

              139.   On June 4, 2007, Hearst-Argyle Television Inc. (now Hearst, Inc.) one of the
21                                                                                                  I




        nation's largest operators of local TV stations, began distributing news. weather and

        entertainment video to Google Inc.'s YouTube in a revenue-sharing agreement. The deal
24


        between Defendant YouTube and Hearst/Walt Disney marked the first time a TV station
25

26

27      got paid when people viewed their content on the YouTube site. Hearst is partnered with

28      the Walt Disney Company. Effective June 4, 2007, five of Hearst-Argyle's biggest

                                           Original Complaint
                                                                                              78
         Case 4:21-cv-02210-DMR Document 1-1 Filed 03/29/21 Page 15 of 47
                       (

     stations began posting local video content to channels on YouTube. The stations included
2
3    WCVB in Boston and KCRA in Sacramento, Calif.

           1 40.   Most notably, In Williby v. Hearst, Case No. [5: l 5-cv-02538-EJD] (a case

     regarding a video posted on YouTube) Counsel for the Defendants, Hearst., Inc.,
5


     successfully argued that the California federal court lacked jurisdiction to hear a case in
6


     which they were named defendants. However, nothing was, or remains further from the
7

8

9    truth. Hearst, Inc., in partnership with the Walt Disney Company had YouTube
10
     AdSpend/Adsense PPC Revenue sharing accounts as early as June 2007. Defendants and
ll
     their counsel withheld this information during the proceedings. Williby v. Hearst
12
IJ   proceeded before the U.S. District Court for the Northern District of California in

14   201 5-201 6. At all times mentioned herein (2008 -thru- present) Defendant YouTube was

     owned, operated and conducted all business within the State of California.
15

16
           141.    Hearst received an undisclosed portion of the revenue generated from
17
18   advertising sold against the video clips it made available to YouTube. Jordan Hoffner, ; 1
                                                                                                 llJ i
     (then) head of premium-content partnerships for YouTube, said both companies would               !I
                                                                                                 I!
19


     likely [continue to] sell ad inventory, and the ads would take various forms. Newspaper j
20                                                                                               I


                                                                                                 I
     sales of local online video ads totaled $8 1 million in 2006, compared with $32 million for
21

22
23   TV stations. Thus,.

           1 42.   Defendant Google continued to market YouTube as an alternative to
24


     mainstream, major media. Again, nothing is further from the truth. Hearst, Inc., owns
25

26

27   newspapers, magazines, television channels, and television stations, including the San

28   Francisco Chronicle. Hearst, Inc., owns 50% of the A&E Networks cable network group

                                        Original Complaint
                                                                                                 79
          Case 4:21-cv-02210-DMR Document 1-1 Filed 03/29/21 Page 16 of 47
                       (

      and 20% of the sports cable network group ESPN both in partnership with The Walt

.-,   Disney Company. Hearst is the largest affiliate of Walt Disney Company's "ABC" Media

4     Company. In 2006, Hearst reached about 18% of U.S. households. In the same year,

      Hearsts' 26 television stations streamed 38 million videos on their Web sites in 2006, up
5


      29% from a year earlier.
6



            143.   In addition to Hearst, Inc. and the Walt Disney Company, and as early as
7

8

9     2007, Defendants had in fact established AdSpend/Adsense accounts on YouTube for

      "Icon Film Distribution Pty Ltd (Australia VOD)," "Tele Munchen Fernseh GmbH + Co.
10


      Produktionsgesellschaft VOD (TMG)," "Viacom, dba, Paramount Pictures," "Zefr
11

12

      SonyPictures," "Live Storms Media," "Lasso Entertainment," "Apple Corps Ltd.,"

14    "cocheusadoooo," "VideoVigilanteOKC," "Content Media Corporation International

      Limited," "Remove Your Media LLC," Brian M. Heiss, Jean-Xavier de Lestrade, Robert
15


      Schmidt and John Nicholas Broomfield, a documentary producer.
16

17

18          144.   Defendant Alphabet, dba, Google, dba, YouTube, knowing since June 2007, : 1
                                                                                                  II
      that YouTube would not be operated as an alternative to mainstream media, allowed each
19
                                                                                               :, i
      of the competing parties listed above, to file copyright claims against plaintiff, . . . 1 !
20                                                                                             11



      resulting in the tennination of both Plaintiff's Y ouTube channels. Plaintiff not only
21



23    served Adsense advertisements for a decade (2008-2018) for Defendant Alphabet, dba,

      Google, dba, YouTube, Plaintiff now knows he was serving ads and generating revenue
24


      for parties who Plaintiff believed were his competitors, . . . for a period of ten years.
25

26

27    [Emphasis added.]

           145.    Plaintiff was intentionally misled by the Defendant Alphabet, dba, Google,

                                       Original Complaint
                                                                                             80
         Case 4:21-cv-02210-DMR Document 1-1 Filed 03/29/21 Page 17 of 47
                       (                                     (

     dba, You Tube for a period of ten years. The Defendants, jointly and severally, and

     through the Adsense program, or horizontal price fixing scheme, misled Plaintiff into
2

3

     designing websites and creating content, . . . all for the benefit of the Defendants

     (Facebook, Google, Amazon) and mainstream media and movie studios.
5


           1 46.   The specific acts as set forth below clearly demonstrate Defendants had no
6



     intentions of operating YouTube as an alternative to mainstream, major media, or movie
7

8

9    studios. Specifically:

               • YouTube entered into a marketing and advertising partnership with NBC
10


                   (owned by Hearst, Inc.) in June 2007;
Il

12

u              • On July 23, 2007 and November 28, 2007, CNN and YouTube produced ,

14                 televised presidential debates in which Democratic and Republican US l ,

                   presidential hopefuls fielded questions submitted through YouTube;
15


               • On June 1 9, 2007, (then) Google CEO Eric Schmidt went to Paris to launch
16

17

18                 the new localization system. The interface of the YouTube website is ; 1
                                                                                                  \I

                   available with localized versions in 89 countries, one territory (Hong Kong)
                                                                                                  I'
19
                                                                                                  !I
                   and a worldwide version;
20                                                                                                i!
                                                                                                  Ii
                                                                                                  i!
               • In November 2008, YouTube reached an agreement with MGM, Lions Gate
21



23                 Entertainment, and CBS, allowing the companies to post full-length films

                   and television episodes on the site, accompanied by advertisements in a

                   section for US viewers called "Shows". The move was intended to eliminate
25



                   competition with websites such as Hulu, which features material from NBC.
26

27

28                 Fox, and Disney;

                                       Original Complaint
                                                                                            81
       Case 4:21-cv-02210-DMR Document 1-1 Filed 03/29/21 Page 18 of 47
                  (

           • In early 2009, YouTube registered the domain www.youtube-nocookie.com

3
              for videos embedded on United States federal government websites;

4          • In January 20 1 0, YouTube introduced an online film rentals service which is

              currently available only to users in the US, Canada and the UK;
5


           • In March 201 0 YouTube began free streaming of certain content, including
6


              60 cricket matches of the Indian Premier League;
7



9          • According to YouTube, the 60 cricket matches were the first worldwide free

              online broadcast of a major sporting event;
lO


           • During November 20 1 1, the Google+ social networking site was integrated
11

12
              directly with YouTube and the Chrome web browser, allowing YouTube

14            videos to be viewed from within the Google+ interface;

           • In October 20 1 2, for the first-time ever, YouTube offered a live stream of
l5


              the U.S. presidential debate and partnered with ABC News to do so;
16

17

]8         • On April 4, 20 12, YouTube and Paramount Pictures reached a deal to make ) 1
                                                                                              11
19
              nearly 500 films available to rent online;

           • In May 20 13, YouTube launched a pilot program to begin offering some i
20                                                                                            I


              content providers the ability to charge $0. 99 per month or more for certain
21

22

23            channels, but the vast majority of its videos would remain free to view;
24
           • Defendant Google launched Y ouTube TV in April 20 16, initially in just five

              markets. It's now available in the top 100 U.S. markets, with YouTube TV
25

2 ()


27            expanding to more than a dozen additional markets. This gives Defendant

28            Google coverage of the top 100 U.S. markets, reaching over 85% of U.S.

                                   Original Complaint
                                                                                         82
                                                               (
             Case 4:21-cv-02210-DMR Document 1-1 Filed 03/29/21 Page 19 of 47



                     households;

                  • In early March of 2018, YouTube TV became available on Roku players and
'l
,:.,



3
                     Apple TV devices. This is in addition to Xbox One consoles, Android TVs,
5
                     Samsung and LG 2016 and 2017 smart TVs, Chromecast, and Chromecast
6
                     built-in TVs;

                  • On March 13, 2018, Under a deal with Turner Networks, YouTube TV
7



9                    added the programmer's suite of eight networks, including CNN, TBS and
 10
                     TNT. With the addition of Turner, YouTube TV now offers more than 50
 Il
                     networks in the base package, including local ABC, CBS, Fox, and NBC
 12
 11                  stations, plus cable networks like ESPN, AMC, and FX, and local sports

 14                  networks from NBC Sports, Fox Sports, and NESN in select markets;
 15
                  • In 2019, YouTube TV offers a 7-day free trial to subscribers
16
                 • In 2019, Verizon Wireless offers new & existing Android phone customers a
17
18                   30-day free trial of YouTube TV; and
                                                                                                    q1 1
                                                                                                    1,

19               • On December 1, 2020, YouTube TV begins offering new subscribers a ! I
20                                                                                   11
                                                                                     Ii
                   21-day free trial.                                                l!
21                                                                                                  ii
.:..2         147.   The new markets where YouTube TV is now available are: Honolulu;

23      Lexington, Ky. ; Dayton, Ohio; El Paso, Texas; Burlington, Vt. ; Plattsburgh, N.Y. ;
24
        Richmond, Va. ; Petersburg, Va. ; Mobile, Ala. ; Syracuse, N.Y.; Champaign, Ill. ;

        Springfield, Ill. ; Columbia, S.C. ; Charleston, S.C. ; Harlingen, Texas; Wichita, Kan. ;
25

26
27      Wilkes-Barre, Pa. ; and Scranton, Pa.

28            148.   In 2012, Defendant YouTube's employee, Malik Ducard, (then) director of

                                         Original Complaint
                                                                                               83
         Case 4:21-cv-02210-DMR Document 1-1 Filed 03/29/21 Page 20 of 47
                     {

     content partnerships at YouTube is quoted as saying: "Paramount Pictures is one of the
·,
     biggest movie studios on the planet. We're thrilled to bring nearly 500 of their films to
L



3

     movie fans in the U. S. and Canada on YouTube and Google Play."

           149.   In 2012, YouTube's online video store was a growing rental library that
5

6
     typically charged $2 to $4 per viewing. Prior to 2012, NBC Universal, Sony Pictures,
7
8    Warner Bros., the Walt Disney Co. and many independent studios made deals to rent

9    their latest releases through YouTube.
lO
           150.   Thus, it is clear Defendants had no intentions of operating YouTube as an

     alternative to mainstream, major media, or movie studios.
ll

12
           151.   20th Century Fox was the only major studio that had not signed with ·

14   YouTube in 2012. Walt Disney acquired 2 1st Century Fox (successor) Company on j
                                                                                                     I



15
     March 20, 2019 for $71.3 billion dollars. Disney at the time was the world's largest
16
     media company and under contract with Defendant YouTube. This was the largest and '
17

18   perhaps most complicated acquisition of one media company to another in history.
19
                                                                                                 \Iii
          152.    21st Century Fox, which was owned by media mogul Rupert Murdoch, i
20
                                                                                                 !

     included the 20th Century Fox, Fox Searchlight, Fox 2000, Blue Sky Animation film
                                                                                                 I
                                                                                                 I,
                                                                                                 :i, ,
     studios, The Fox News, Fox Sports Stations, FX Cable Stations, and National Geographic
21

22
23   TV holdings along with a 30% share of Hulu (video) streaming and other international
24
     holdings. Disney already owned a 30% stake in Hulu. The deal made Disney, already the

     largest media conglomerate in the world, even larger making up nearly a third of the
25



27   entertainment media landscape.

28        153.    In May of 2019, Sinclair Broadcast Group and the Walt Disney Company

                                      Original Complaint
                                                                                           84
         Case 4:21-cv-02210-DMR Document 1-1 Filed 03/29/21 Page 21 of 47



     closed a $9.6 billion dollar deal for Sinclair to buy 21 Fox Regional Sports Networks
·,
     and Fox College Sports. The deal was announced in May after Disney bought the
L



3

4    networks as part of its acquisition of Twenty-First Century Fox. Disney was required to

     divest the 21 regional sports networks as part of its acquisition of 21st Century Fox's
5


     film and TV assets in order to obtain clearance from the U.S. Department of Justice.
6


           154.   On March 5, 2020, YouTube TV and Sinclair Broadcast Group reached a
7

8

9    deal covering most of the Fox regional sports networks (RSNs). The deal between

     Google and Sinclair will keep 19 of the 21 Sinclair-owned Fox RSNs on YouTube TV
10


     through the end of the 2020 Major League Baseball season.
11

12
          155.    Under the deal with Sinclair, YouTube TV will carry the following

14   Fox-branded RSNs: Fox Sports Arizona, Fox Sports Carolinas, Fox Sports Detroit, Fox ! 1

     Sports Florida, Fox Sports Indiana, Fox Sports Kansas City, Fox Sports Midwest, Fox
15


     Sports New Orleans, Fox Sports North, Fox Sports Ohio, Fox Sportstime Ohio, Fox
16

17

18   Sports Oklahoma, Fox Sports Prime Ticket (L.A.), Fox Sports San Diego, Fox Sports ; 1
                                                                                                 q
     South, Fox Sports Southeast, Fox Sports Southwest, Fox Sports Sun, Fox Sports
                                                                                                 ll



                                                                                                 :1
19
                                                                                                 'I
     Tennessee, and Fox Sports Wisconsin.
20                                                                                               Ii
                                                                                                 Ii
          156.    YouTube TV had over 2 million subscribers at the end of 2019, according
21



23   to Defendant Google. Y ouTube TV doesn't bring Y ouTube videos to the TV. That's the

     duty of the free YouTube app. Instead, YouTube TV offers live TV, video-on-demand
24


     and a cloud-based DVR. YouTube TV just added improved integration with Android
25



27   TV. Defendant Google owns YouTube and Android TV.

28        157.    The YouTube TV streaming service now includes 85-live TV channels

                                      Original Complaint
                                                                                            85
            Case 4:21-cv-02210-DMR Document 1-1 Filed 03/29/21 Page 22 of 47



       including: ABC, CBS, Fox and NBC (with all four in 98% of US, markets). plus cable

       nets including ESPN, HGTV, TNT, AMC, Food Network, CNN and Fox News, as well
·"")




3

,1     as content from the YouTube Originals channel.
5
             158.   YouTube TV had one big competitive gap: the channels from ViacomCBS.
6
       That changed: Eight (8) ViacomCBS channels (BET, CMT, Comedy Central, MTV,
7
8      Nickelodeon, Paramount Network, TV Land and VHI ) were added to YouTube TV,

9      with more mainstream channels being added soon.
10
             159.   Thus, Walt Disney b uys 21st (successor to 20th) Century Fox for
Il
       multi-billions. sells 21 Station affiliates to Sinclair Group.      only for (Defendant)
12
       YouTube TV to host 19 of the 2 1 channels sold by Disney, . . . under another

14     multi-billion dollar ad and pay-per-view structured price scheme.
15
             160.    Defendant YouTube TV also touts its no-limits cloud DVR, which lets
16
       customers record an unlimited amount of programming that is available for nine months.
17
l ,    YouTube TV allows up to six accounts per household, each with its own content ; 1
!9
                                                                                                  I\
       recommendations and personal DVR. Customers can access the service on up to three ! I
                                                                                                  11



20
                                                                                         !

                                                                                                  jl
                                                                                                   i

       devices simultaneously.
                                                                                                  I,



21
             161.   As of 2020, every major media o utlet and major movie studio is now under

23     contract with Defendant YouTube, or YouTube TV, to either sell digital ads, movies,
24
       music, apps, news stories, and/or television shows. Thus, it is clear Defendants had no
25
       intentions of operating YouTube as an alternative to mainstream, major media, or movie
26
27     studios.

28           162.   This   unlawful, anti competitive conduct has and continues to net the

                                        Original Complaint
                                                                                             86
         Case 4:21-cv-02210-DMR Document 1-1 Filed 03/29/21 Page 23 of 47
                                                               (

     Defendants, and each of them, jointly and severally, multi-billion dollars in direct

     revenue and Adsense/AdSpend revenue. The facts as set forth above clearly demonstrate
2

3

4    the Defendants had no intentions of operating YouTube as an alternative to mainstream,

     major media, or movie studios. In fact, it is clear Defendants had every intention of
5


     engaging in a unlawful conspiracy to engage in unlawful, anti-competitive conduct, as
6


     early as June 2007.
7
8
9          163.   Despite all this backdoor dealings and public maneuvering, the U.S. and

     multiple State Governments have failed to act, . . . or simply accepted campaign donations
10


     from the defendants and looked the other way. The Defendants are indeed more than a
ll

12

     business: They are an unlawful cartel violating antitrust laws and abusing their complete

14   market control and power. Further, Plaintiff negotiated in good faith and went to

     incredible lengths to keep all of his websites and YouTube channels. The Defendant's
15


     Google Adsense/AdSpend horizontal price-fixing scheme (standing alone, or in
16

17

     combination with Android OS, Google Search, etc.. ) is a classic act of a cartel misusing li
                                                                                               \l"
18

     market power to achieve monopolistic cartel payments and generating anti competitive           !I
                                                                                               !1· 1
19


     profits and complete control of the relevant market in the pursuit of anticompetitive          li
20

                                                                                                    ii
     payments. By forcing consumers to choose between paying those monopolistic cartel
21

22
 3   payments - which far exceed the marginal costs of operating an ad service, or lose the

     ability to reach the desired market, the Defendants place consumers in a Robson's choice
24


     that all consumers of monopolistic goods and services face: pay up, way up, or lose.
25

26
27         164.   Oprah Winfrey's OWN network was added to YouTube TV in December

28   2020. The YouTube TV streaming service added 10 new channels, including: Discovery

                                       Original Complaint
                                                                                               87
         Case 4:21-cv-02210-DMR Document 1-1 Filed 03/29/21 Page 24 of 47
                       (                                       (

     Channel; HGTV; Food Network; TLC; Investigation Discovery; Animal Planet; Travel

     Channel; and MotorTrend on April 10, 2019, . . . along with a $10.00 price hike.
2

3

4          165.   YouTube TV presently costs $65 per month, which reflects a $15 price hike

     that started on July 30, 2020. It was formerly $50 per month, after the April 10, 2019
5


     price hike moved it up from $40.
6


           166.   Hulu with 60% ownership by Walt Disney and with its Hulu Live TV just
7

R

9    upped its price to $65 per month, but still offers 20 fewer channels than YouTube TV

     (though it's got its own exclusive original shows).
10


           167.   Past price hikes were timed with content additions. When YouTube TV got
11

12

11   Turner channels in 2018, it went up by $5, and the 2019 addition of local channels and

14   Discovery channels saw a price jump of $10.

           168.   Defendants' conduct in creating, supporting and approvmg the Google
l5


     Adsense PPC horizontal price fixing scheme is also premised upon a fluctuating policy
16
                                                                                                    1
17

18   on the types of content that is eligible to be monetized with advertising, or who can i i
19
     monetize content, or websites. The Defendants have collectively acted to increase the          i
                                                                                                    11

     prices paid by advertisers for the ability to host an online news feed, digital ads to sums 1 !
                                                                                                    11
20
                                                                                                   i
                                                                                                 1:


     that far exceed the prices any advertiser would have to pay in a competitive online news,
21

22

23   or digital ad market, or online marketplace.

           169.   Specifically, the Defendants met and agreed collusively to impose the
24


     Google AdSpend/Adsense PPC fees in meetings dating back to 2003. As a collective, the
25



27   Defendants, and each of them, jointly and severally, leveraged their monopoly position as

28   the sole major Internet (Search) browser, online news feed providers, digital ad, App

                                        Original Complaint
                                                                                               88
                       (
          Case 4:21-cv-02210-DMR Document 1-1 Filed 03/29/21 Page 25 of 47
                                                              (

     providers and online sales businesses in the United States, . . . and all tied in with their

3
     Android OS. The antitrust laws, and the laws regarding contracts, were adopted to

     prevent this exact kind of economic bullying and ensure a competitive marketing system.

           170.   In a competitive marketplace, Defendants could not command, nor demand
5


     multi-billion dollar annual ad revenues; instead, they could only seek the market rates
6



     consistent with the market brand and relevant market. However, the Defendants are
7

8

9    anything but a competitive market. Once again, in a country with over 325 million

     citizens, the Defendants, jointly and severally currently control 98% of the U.S. Internet
10


     market(s). The Internet is its own market. For an App developer, online content creator,
Il

12
     website designer, advertiser, or consumer, the Defendants, Facebook, Google and

14   Amazon are the only businesses in town.

           171.   Because of the complete control that the Defendants have over the Internet
15


     market, demand for online products are effectively inelastic: i.e., the value of higher
16

17

     online prices far exceeds any reduction in demand caused by the higher prices, in part l i
                                                                                            \\
18

19
     because demand is generally well above the "brick market," so even if some existing            i)
     consumers choose not to purchase Defendants' online products, others are eager to buy.
20
                                                                                                    ji
     In short, digital advertisers have to pay anti competitive prices if they want to advertise
21



23   online and, if they cannot, they simply cannot advertise. No one business could demand

     these anti competitive prices alone; indeed, 98% control of the vast Internet Market
24


     requires the collective effort of all the Defendants. As the United States Court of Appeals
25

26

27   for the Second Circuit has recognized, such industry-wide agreements tend to "stiffen the

28   spines" of otherwise competing interests. U.S. v. Apple, 791 F.3d 290, 305 (2d Cir.

                                      Original Complaint
                                                                                              89
            Case 4:21-cv-02210-DMR Document 1-1 Filed 03/29/21 Page 26 of 47



       2015). By acting in concert - in an agreement in violation of Section 1 of the Sherman

3      Act - Facebook, Google and Amazon "stiffen" their "spines" to ensure that each of the

       Defendants demand the same of the online consumer and use the same platforms

       (Facebook, Instagram, Twitter, Amazon, AdSpend/Adsense, Android OS, Google Play,
5


       Google Search, Y ouTube, etc.).
6



             C.      The Relevant Market Applicable To Defendants' Misconduct
7

8

9             172.   The relevant market in this action is the Internet market, which spans the

       United States and all consumers, advertisers, website designers, content creators, cities
10


       and communities that are willing to utilize the Internet for online news feeds and to
!1

12

l .1   purchase goods (music, news, videos, movies, electronic accessories, software) and

14     services in the geographic United States. There are multiple barriers that prohibit entry

       into this market.
l5


             173.    With respect to the product market, as alleged above, there is no substitute
16

17

18     for Internet marketing, online news feeds, digital advertising, online movies, videos, 1
19
       music, global news feeds, or Apps. There is no other competitive search engine (key ; .
                                                                                                i/
       word) Internet market in the United States. The Yahoo search engine is no substitute for ,; I1
20                                                                                              I•



       the Google, Amazon, or Facebook cartel. Even to the extent Yahoo has made limited
21

22
23     attempts to enter the United States search engine (key word) Internet market as a

       competitor, those efforts failed.
24


             174.    Marissa Mayer joined Defendant Google in 1999 as employee number 20.
25



       She started out writing code and overseeing small teams of engineers, developing and
2(,

27

28     designing Defendant Google1 s search offerings. She became known for her attention to

                                           Original Complaint
                                                                                                90
          Case 4:21-cv-02210-DMR Document 1-1 Filed 03/29/21 Page 27 of 47



      detail, which helped land her a promotion to product manager, and later she became

      director of conswner web products. She oversaw the layout of Defendant Google's
2

3

      well-known, unadorned search homepage. She was also on the three-person team

      responsible for Google AdWords, which is an advertising platform that allows businesses
5


      to show their product to relevant potential customers based on their search tenns.
6


      AdWords helped deliver 96% of the company's revenue in the first quarter of 2011.
7

8

9     Mayer was the vice president of Google Search Products and User Experience until the

      end of 2010, when she was asked by then-CEO Eric Schmidt to head the Local, Maps,
10


      and Location Services. In 2011, she secured Google's acquisition of survey site Zagat for
Il

12

1.1   $125 million. On July 1 6, 2012, Mayer was appointed president and CEO of Yahoo!,

14    effective the following day.

            175.   In 2015, Verizon expanded into content ownership by acquiring AOL. AOL
15


      and Yahoo were amalgamated into a new division formerly named Oath Inc., currently
16

17

18    known as Verizon Media. In 2017, Verizon acquired Yahoo! .         It was announced in      i,
      January 2017 that Mayer would step down from the company's board upon the sale of I
                                                                                                  \
19


      Yahoo! s operating business to Verizon Communications for $4.8 billion dollars. Mayer
                                                                                                  I


                                                                                                  Ii
20
             1
                                                                                                  .I
                                                                                                  ii
      announced her resignation on June 13, 2017.
21



23          176.   Yahoo! owns       a 20% stake in the Chinese e-commerce company Alibaba
      Group (after selling 20%). Alibaba was set up in 1999 and operates retail,
24


      business-to-business and consumer-to-consumer platforms. It has expanded at a
25



      breakneck pace into digital advertising, financial services, film production and other
2()

27

28    fields. Alibaba's founder, Jack Ma, is China's richest entrepreneur and one of its most

                                         Original Complaint
                                                                                            91
         Case 4:21-cv-02210-DMR Document 1-1 Filed 03/29/21 Page 28 of 47
                      (

     prominent business people worldwide with a net worth of $59 billion. China has the

3
     world's biggest population of internet users at 940 million. Alibaba said revenue rose

     30% over a year earlier in the three months ending in September to 155. 1 billion yuan

     ($23.4 billion dollars). Alibaba said shoppers spent 498.2 billion yuan ($75.1 billion
5


     dollars) on its online platforms from Nov. 1, 2020 to November 1 1, 2020, during the
6

7

8    Singles Day shopping festival. The infonnal holiday begun in the 1990s has become the

9    world's biggest retail spending period. Alibaba Group is the 4th largest digital (PPC)

     advertiser after Defendants Google, Facebook and Amazon.
10


           177.   Mayer essentially structured the Yahoo! Search engine, or browser, as a
11
12
     market host for Defendant Google's products, including: Apps, digital ads, movies,

14   music, apps, online news feeds, and/or television shows.

           178.   In 20 19, Defendant Google, dba, YouTube TV and Verizon Media partnered
15


     up to make YouTube TV available on Verizon Wireless Android Phones (with a 30-day
16
17

18   free trial of YouTube TV).                                                                     :1

           179.  The Internet market is a unique market. The Defendants wholly control the : J
                                                                                                    i'

                                                                                           ,,
19


     process of establishing websites, operating systems, search engines, App development i !
20                                                                                         I•




     advertising protocols, their locations, and monetization of the foregoing, if allowed by
21



23   Defendants. If an App developer, website designer, content creator, advertiser, or a

     potential website designer, content creator, advertiser, does not abide by the process
24


     controlled by Defendants, then they stand to lose their online website, franchise or not get
25

26

27   selected as a business capable of monetization. These website designers, content creators,

28   and advertisers cannot go elsewhere. Defendants Google, Facebook and Amazon own all

                                       Original Complaint
                                                                                              92
           Case 4:21-cv-02210-DMR Document 1-1 Filed 03/29/21 Page 29 of 47



       advertising platforms, . . . as well as the Android OS that is required to participate in App
·,
       development, online news feeds, digital advertising, or online sales. Traditional
L.,




3
4      advertising is not a substitute for an online news feed, online sales franchise, or a digital

       advertising platform.

             180.      With respect to the geographic market, the vast majority of demand for
6


       Internet Advertising, sales and online news feeds is in the United States, and the
7



9      Defendant companies are located in the United States. Despite some Internet Advertising

       and online sales abroad, no Defendant has based itself in a foreign city, and at the time of
10


       the anti-competitive conduct alleged herein, the United States market dominated Internet
11

l2
       Advertising and online sales, and there was no substitute outside of the United States.
1 .1
                                                                                                       'I
14           18 1.     Thus, the Defendants have leveraged their Internet Search Browser and j

       Android OS monopoly, to obtain a monopoly in the U.S. market for website designers,
15


       content creators, and advertisers, news feeds, as well as for Internet Advertising and
16

17

I ,    online sales.                                                                                   ,.
                                                                                                       ,I
                                                                                                       \I
             D.        Defendants' Conduct Has Injured Competition                                     i. 1i
                                                                                                       ,I
19


             182.      In a competitive market, actual and potential app developers, website           ;lI
20                                                                                                     l!



       designers, content creators, and advertisers (often with investing private interests) could
21

22

23     build or renovate webpages, or platforms for the purposes of hosting online news feeds,

       Internet Advertising and online sales, and they would be able to compete to host an
24


       online enterprise on a level playing field. However, the Defendants have complete control
25

26

27     over the Internet, the Android OS, online news feeds, Internet Advertising and online

28     sales; and the Defendants have agreed to strictly limit the number and location of online

                                         Original Complaint
                                                                                                 93
          Case 4:21-cv-02210-DMR Document 1-1 Filed 03/29/21 Page 30 of 47
                        (                                        (

      companies to maintain that power. Thus, even if a website designers, content creators,

3
      and advertisers and/or private investors built a new Internet platfonn and had the capital

      and infrastructure to operate an on! ine news feed, digital advertising franchise, they could

      not do so without Defendant's permission and the requisite cartel payments to Defendants
5


      through the AdSpend/Adsense horizontal price fixing scheme.
6


            183.
7

8                   As a result of the artificially restricted supply in the market of Internet

9     Advertising and online sales, Defendants have caused excess demand among actual and

      potential website designers, content creators, and advertisers and/or private investors for
10


      an online news feed, digital advertising or Internet sales franchise. Defendants then
11

12
      capitalize on their complete market power by charging supra-competitive prices to

14    participate in the market. Those who will not pay are shadow banned, banned through

      termination of websites, or have their websites and channels demonetized.
15


            1 84.   As a result of Defendants' conduct, many actual or potential participants
16

17

      cannot realistically participate in the online news feed, digital advertising or Internet sales
                                                                                                        \. \j
18                                                                                                      11


      franchise market even though there is, or would be, considerable interest in their                Ii
                                                                                                        ii
19


      communities in hosting an online franchise. The market has been limited to Facebook,
20
                                                                                                        !:
                                                                                                        ,I



      Google and Amazon and to the small number of affiliate companies willing to meet
21                                                                                                      I1 1,




      Defendants' supra-competitive demands.

            E.      Defendants' Anticompetitive Conduct Has Injured Plaintiff

            185.    The Defendants consciously joined and participated in the conspiracy by
25

2(>


27    violating the antitrust laws, supporting and approving the AdSpend/Adsense horizontal

      price fixing scheme (including but not limited to software support and collecting support

                                         Original Complaint
                                                                                                  94
           Case 4:21-cv-02210-DMR Document 1-1 Filed 03/29/21 Page 31 of 47
                          (

       fees), demonetizing, shadow banning and terminating Plaintiffs websites and YouTube

3
       channels as a competitor for an online news feed, digital advertising and/or sales

,. 1   franchise. Such collusive conduct has been enonnously injurious to Plaintiff.

             186.     Among other damages, Plaintiff has invested ten ( 10) years labor, the
5


       marketing of YouTube, Facebook, Twitter and Blogger over 10 years and significant
6


       sums of money, totaling over $1 million, in reliance on the Defendants Advertising and
7

8

9      Online sales Policies; and on the Plaintiffs Brand presence within the Google, Facebook,

       YouTube portfolio of platfonns. Further, Plaintiff has lost significant income, in the
 JO


       minimum amount of $ 1 billion dollars a year (2008-2018) that he derived from Plaintiffs
 Il

 12

 11    Brand presence within the Google, Facebook, YouTube portfolio of platforms as well as

 14    the economic activity Plaintiffs brand presence generates. In addition, Plaintiff now owns

       a Facebook, YouTube, Google blogspot and Twitter account that has been shadow
 15


       banned, demonetized and terminated by the Defendants and, thus, has incurred the ·
16

 17

 I ,   significant diminution in property value caused by that shadow ban, demonetization and : 1

       termination.
                                                                                                     il it
 19
                                                                                                     !I
                                                                                                     'I

             187.     All of these losses and injuries are directly related to, and caused by, the
                                                                                                     l•
20                                                                                                   Ii
                                                                                                     :!
       anticompetitive conduct of Defendants, including their contract, combination, or
21



23     conspiracy in the restraint of trade and interstate commerce, and their resulting breach of

       the AdSpend/Adsense contract as outlined and fonnulated by the Defendants.
24


             VIII. THE NEED FOR PRELIMINARY RELIEF
25



27           188.     In the absence of preliminary relief, consumers will be deprived of their

28     choice of Apps, browsers, operating systems, online news feeds, digital advertising, sales

                                          Original Complaint
                                                                                               95
                 Case 4:21-cv-02210-DMR Document 1-1 Filed 03/29/21 Page 32 of 47
                                                                      (

             franchises and consumers and the public will be deprived of the benefits of competition

             during the pendency of this action. Relief at the conclusion of this case cam1ot remedy the
  2

  3

             damage done to consumers and the public during the interim.

                   189.    In addition, the damage to competitors and competition during the pendency
  5


             of this case that would occur in the absence of preliminary relief cam1ot practically be
  6

  7

  8          reversed later.

  9                190.    Aided by Defendants' anticompetitive conduct, Google's share of the

             relevant market and product market has increased dramatically in the top 100 U.S.
   10


             markets, reaching over 85% of U.S. consumers, an increase from 18% in 2006;
   11

   12
             Consumers spent $5 . 1 billion online (on Facebook, Google and Amazon products) on

   14        Thanksgiving Day 2020 alone. Spending is up 2 1.5% from last year (20 19). Nearly 50%

             of the web-based purchases were made on an android smartphone. In the absence of
  15


             interim relief, Defendants' share of the browsers, operating systems, online news feeds,
  16
  17

  18         digital advertising, and sales franchises market will grow substantially as a result, among   1   l
                                                                                                           I,
  19
             other things, of Google's tying of its Internet browser to the Android OS and other anti      !I:,
                                                                                                           I!
             competitive practices.                                                                        jlI
20


                   19 1.   Defendants' App, browser, operating systems, online news feeds, digital
 21
') ')
..:.. .1..



23           advertising, and sales franchise market competitors will be effectively foreclosed from

             important opportunities to supply alternative browsers, operating systems, online news
24


             feeds, digital advertising, and sales franchise markets to customers so long as the tie-in
25


             and Defendants' other exclusionary practices continue. In particular, due to the market's
2(,

27
...:..,,.,   network effects, the significant increase in Defendants' share of the App, browser,

                                              Original Complaint
                                                                                                     96
                                                              (
         Case 4:21-cv-02210-DMR Document 1-1 Filed 03/29/21 Page 33 of 47
                      (

     operating system, online news feeds, digital advertising, and sales franchise markets that

3
     will result in the absence of preliminary relief will tip the market in favor of the

     Defendants and accelerate its dominance and competition's demise.

           192.   In addition, the barriers that exist to the entry of new competitors, or the
5


     expans10n of smaller existing competitors, including network effects, mean that
6

7
     dominance once achieved cannot readily be reversed.

           193.   In the absence of preliminary relief, the increase in each Defendant's

     position that will result from its continuing illegal conduct will so entrench it (and so
10


     weaken its competitors) that the cost of reversing the Defendants' imminent domination
11

12

IJ   of the Internet browser, operating system, online news feeds, digital advertising, and sales

14   franchise markets "could be prohibitive." See United States v. Microsoft Corporation,

     980 F. Supp. 537, 544 (D.D.C. 1997).
15


           IX.    CAUSES OF ACTION
16

17

18                  COUNT I : Violation of the Sherman Act (15 U.S.C. § 1 )            11

                            Shadow Banning: Damages/Disgorgement                       Ii
                                                                                       (I'I
                                                                                       ,,
                                                                                       !, ,I
19


           194.   Plaintiff incorporates by reference the preceding paragraphs of this 1 !
20                                                                                      11


                                                                                                     I
     Complaint as if fully restated herein.
21

22

23         195.   The Defendants, jointly and severally have violated Section I of the

     Sherman Act (15 U.S.C. § I ), by engaging in a contract, combination or conspiracy in
24


     restraint of trade and interstate commerce, the nature and effect of which is to restrict the
25

26

27   ability of Plaintiff and other website designers, content creators, and advertisers and/or

28   private investors to maintain and sponsor an online news feed, digital advertising, or

                                       Original Complaint
                                                                                               97
          Case 4:21-cv-02210-DMR Document 1-1 Filed 03/29/21 Page 34 of 47



      online sales franchise at competitive prices.

            196.   Through their unlawful contract, combination or conspiracy to restrain trade
2

3

      and interstate commerce, Defendants have imposed anti competitive prices and complete

      control for hosting of online news feeds, digital advertising, or online sales franchise by
5


      offering Plaintiff and other website designers, content creators, and advertisers and/or
6


      private investors a Hobson 's choice: pay the enormous demands associated with online
7

8

9     news feeds, digital advertising, or online sales franchise, or lose your website, or ability

      to advertise online. These demands have forced website designers, content creators, and
10


      advertisers -    like Plaintiff, that will not pay the supra-competitive price of the
ll

l2

I]    Defendants demands for hosting online news feeds, online sales franchises, or digital

14    advertising - out of the market for online news feeds, digital advertising, or online sales

      franchise, as evidenced by the Defendants' shadow banning of Plaintiffs websites and
15


      YouTube channels. Indeed, as a result of Defendants' shadow ban of Plaintiffs websites ·
16

17

18    and YouTube channels, Plaintiff lost not only the revenue, the channels and websites, but      1 \,


19
      also any chance to host online news feeds, digital advertising, or online sales franchises
                                                                                                     !

      in the future. In a competitive marketplace, Defendants could not have successfully ;
20                                                                                                   I


      demanded these monopolistic tenns, conditions, or payments; and the Plaintiff would still
21

22

23    be online hosting advertising, music, movies and news feeds.

            197.   Defendants' unlawful contract, combination or conspiracy m restraint of
24


      trade and interstate commerce operates as a shadow ban.
25



            198.   Defendants' shadow ban constitutes an unreasonable restraint of trade. First,
2(,

27

28    Defendants have complete control over the Internet and their platforms. Second, the clear

                                        Original Complaint
                                                                                               98
            Case 4:21-cv-02210-DMR Document 1-1 Filed 03/29/21 Page 35 of 47
                        (                                      (

       objective of Defendants' misconduct is to limit the number of competitive online news

       feeds, digital advertising, or online sales franchises and to increase Defendants' profits,
2

3

4      by providing shadow banning competitive websites and platforms to collect exorbitant

       advertising fees, and monopolistic fees paid by wealthier media corporations. Third,
5


       Defendants' shadow ban is not necessary for the production of online news feeds, digital
6



       advertising, online sales franchises, or the achievement of any pro-competitive business
7

8

9      objective.

             199.   Each of the Defendants 1s a participant                this unlawful contract,
10
                                                                     111


       combination or conspiracy.
11

12

l]           200.   As a result of Defendants' violations of the Sherman Act, Plaintiff has I

t4     suffered injury from the loss of his websites and Y ouTube channels and the economic I 1

       activity generated by Plaintiffs brand presence within the Google, Facebook, YouTube
15


       portfolio of platforms. These losses, current and future, are significant and were directly
16

l7

       caused by Defendants' unlawful restraint of trade.                                            l



                                                                                              !1
18                                                                                                   !I

             201.   Further, Defendants' unlawful shadow ban has resulted in enormous profits 1 i
                                                                                                     (I
19
                                                                                                     l1

       for each of the Defendants, including monetary concessions from media corporations and j !
20                                                                                                   I'
                                                                                                         I




       inflated advertising revenue enjoyed by the Defendants, and all other media corporations
21

22

23     sharing in the Adsense PPC advertising fees assessed on the Plaintiff. The policies

       underlying the Sherman Act, and the federal proscription of anticompetitive behavior
24

       (including shadow banning, or group boycotts), demands that these illicit profits be
25


       disgorged.
2 (,

27

28           202.   Accordingly, Plaintiff is entitled to a judgment of damages against the

                                        Original Complaint
                                                                                                99
          Case 4:21-cv-02210-DMR Document 1-1 Filed 03/29/21 Page 36 of 47
                       (

     Defendants, jointly and severally, in a minimum amount of $10 Billion Dollars ($1BN

3
     for each year 2008-2018) or in an amount to be determined at trial. Further, under Section

     15 of the Sherman Act, Plaintiff seeks a trebling of his damages.

           203.    In addition, or alternatively, Plaintiff is entitled to a judgment of
5


     disgorgement against Defendants in an amount to be determined at trial.
6



                     COUNT II: Violation of the Sherman Act (1 5 U.S.C. § 1)
7

8

9                             Demonetization: Damages/Disgorgement

           204.    Plaintiff incorporates by reference the preceding paragraphs of this
10


     Complaint as if fully restated herein.
11

12
           205.    There is a relevant market for the hosting of online news feeds, digital .

14   advertising, or online sales franchises in the United States, as alleged above.                   11
           206.    Within this relevant geographic market, Defendants have violated Section 1
15



     of the Sherman Act (15 U.S.C. § 1), by engaging in a contract, combination or conspiracy
16

17

     i n restraint of trade and interstate commerce, the nature and effect of which is to restrict ·; 1
                                                                                                    \!
18

     the ability of Plaintiff and other website designers, content creators, and advertisers to
                                                                                                       'I
19
                                                                                                       !i
     maintain and/own an online news feeds, digital advertising, or online sales franchises at !
                                                                                                       !1
                                                                                                       'I
20
                                                                                                       J




     competitive prices.
                                                                                                           I
21

22
23         207.   Through their unlawful contract, combination or conspiracy to restrain trade

     and interstate commerce, Defendants have imposed anti competitive prices and complete
24

     control for hosting of online news feeds, digital advertising, or online sales franchise by
25



     offering Plaintiff and other website designers, content creators, and advertisers and/or
26

27

28   private investors a Hobson's choice: pay the enonnous demands associated with online

                                        Original Complaint
                                                                                                 100
         Case 4:21-cv-02210-DMR Document 1-1 Filed 03/29/21 Page 37 of 47



     news feeds, digital advertising, or online sales franchise, or lose your website, or ability

3
     to advertise online. These demands have forced website designers, content creators, and

,1   advertisers -    like Plaintiff, that will not pay the supra-competitive price of the

     Defendants demands for hosting online franchises, or digital advertising - out of the
5


     market for online news feeds, digital advertising, or online sales franchise, as evidenced
6


     by the Defendants' demonetization of Plaintiffs websites and YouTube channels. Indeed,
7


9    as a result of Defendants' demonetization of Plaintiffs websites and YouTube channels,

     Plaintiff lost not only the revenue, the channels and websites, but also any chance to host
10


     online news feeds, digital advertising, or online sales franchises in the future. In a
11

12

13   competitive marketplace, Defendants could not have successfully demonetized Plaintiffs

14   websites and Y ouTube channels, or demanded monopolistic terms, conditions, or

     payments; and the Plaintiff would still be online hosting advertising, music, movies and
l5


     news feeds.
16

17

18         208.    Defendants' unlawful contract, combination or conspiracy      111   restraint of 1 ,

     trade and interstate commerce operates as a concerted demonetization of Plaintiffs ij,
                                                                                                       \\
19
                                                                                                       1

     YouTube channels and websites (or a refusal to deal).                                             !J
20


           209.    Defendants' concerted demonetization of Plaintiff's YouTube channels and
21



23   websites constitutes an unreasonable restraint of trade. First, Defendants have complete

     control over the Internet and their platforms. Second, the clear objective of Defendants'
24


     misconduct is to limit the number of competitive online news feeds, digital advertising,
25



     or online sales franchises and to increase Defendants' profits, by demonetizing
26

27

     competitive platforms to collect exorbitant advertising fees, and monopolistic fees paid

                                       Original Complaint
                                                                                                 101
              Case 4:21-cv-02210-DMR Document 1-1 Filed 03/29/21 Page 38 of 47
                           (

         by wealthier media corporations. Third, Defendants' concerted demonetization of
 ·,
         Plaintiffs YouTube channels and websites is not necessary for the production of online
 ,:_,




 3

4        news feeds, digital advertising, online sales franchises, or the achievement of any

         pro-competitive business objective.
5


               210.   As a result of Defendants' violations of the Sherman Act, Plaintiff has
6

7

8        suffered injury from the loss of his websites and YouTube channels and the economic

9        activity generated by Plaintiffs brand presence within the Google, Facebook, YouTube

         portfolio of platfonns. These losses, current and future, are significant and were directly
 10


         caused by Defendants' unlawful restraint of trade.
 11

 12
               211.   Further, Defendants' unlawful concerted demonetization of Plaintiffs i

 14      YouTube channel s and websites has resulted in enonnous profits for each of the

         Defendants, including monetary concessions from media corporations and inflated
 15


         advertising revenue enjoyed by the Defendants, and all other media corporations sharing
 16

 17

18       in the Adsense PPC advertising fees assessed on the Plaintiff. The policies underlying the /,

         Sherman Act, and the federal proscription of anticompetitive behavior (including               Jj
                                                                                                        \I
 19

20
         concerted demonetization), demands that these illicit profits be disgorged.
                                                                                                        ,,
                                                                                                        Ii



                                                                                                        jl
                                                                                                        ii
               212.   Accordingly, Plaintiff is entitled to a judgment of damages against the
21
•)·)
.:..,-



23       Defendants, jointly and severally, in a minimum amount of $10 Billion Dollars ($1 BN

         for each year 2008-2018) or in an amount to be determined at trial. Further, under Section
24


         15 of the Sherman Act, Plaintiff seeks a trebling of his damages.
25

26

27             213.   In addition, or alternatively, Plaintiff is entitled to a judgment of

28       disgorgement against Defendants in an amount to be detennined at trial.

                                          Original Complaint
                                                                                                 1 02
          Case 4:21-cv-02210-DMR Document 1-1 Filed 03/29/21 Page 39 of 47
                       (

                     COUNT III: Violation of the Sherman Act (15 U.S.C. § 1 )
·,
3
                  Termination o f Websites/Channels: Damages/Disgorgement

4          214.   Plaintiff incorporates by reference the preceding paragraphs of this

     Complaint as if fully restated herein.
5


           215.   There is a relevant market for the hosting of online news feeds, digital
6
7

8    advertising, or online sales franchises in the United States, as alleged above.

9          216.   Within this relevant geographic market, Defendants have violated Section 1

     of the Sherman Act (15 U.S.C. § 1), by engaging in a contract, combination or conspiracy
10


     in restraint of trade and interstate commerce, the nature and effect of which is to restrict
11

l2

     the ability of Plaintiff and other website designers, content creators, and advertisers to

14   maintain and/own an online news feeds, digital advertising, or online sales franchises at I

     competitive prices.
l5


           217.   Through their unlawful contract, combination or conspiracy to restrain trade .
16
17
     and interstate commerce, Defendants have imposed anti competitive prices and complete 1 ;
                                                                                                  \l
18

     control for hosting of online news feeds, digital advertising, or online sales franchise b y :
                                                                                                  1'
19


     offering Plaintiff and other website designers, content creators, and advertisers and/or ;
20                                                                                                   I



     private investors a Robson's choice: pay the enormous demands associated with online
21



23   news feeds, digital advertising, or online sales franchise, or lose your website, or ability

     to advertise online. These demands have forced website designers, content creators, and
24

     advertisers -    like Plaintiff, that will not pay the supra-competitive price of the
25



27   Defendants demands for hosting online news feeds, online franchises, or digital

28   advertising - out of the market for online news feeds, digital advertising, or online sales

                                       Original Complaint
                                                                                               103
           Case 4:21-cv-02210-DMR Document 1-1 Filed 03/29/21 Page 40 of 47



       franchise, as evidenced by the Defendants' tennination of Plaintiffs websites and

       YouTube channels. Indeed, as a result of Defendants' termination of Plaintiff 's websites
2

3

4      and YouTube channels, Plaintiff lost not only the revenue, the channels and websites, but

       also any chance to host an online news feed, digital advertising, or online sales franchises
5


       in the future. In a competitive marketplace, Defendants could not have successfully
6



8      terminated Plaintiffs websites and YouTube channels, or demanded monopolistic tenns,

9      conditions, or payments; and the Plaintiff would still be online hosting advertising,

       music, movies and news feeds.
lO


             2 1 8.   Defendants' unlawful contract, combination or conspiracy m restraint of
11

l2

1 .1   trade and interstate commerce operates as a termination of Plaintiffs YouTube channels

14     and websites.

             219.     Defendants' termination of Plaintiffs YouTube channels and websites
15


       constitutes an unreasonable restraint of trade. First, Defendants have complete control
16

17

18     over the Internet and their platfonns. Second, the clear objective
                                                                     .        of Defendants' 1\
                                                                                                I!l ;
       misconduct is to limit the number of competitive online news feeds, digital advertising, ii
                                                                                                'I
l9

                                                                                                  :1
                                                                                                      11

       or online sales franchises and to increase Defendants' profits, by terminating competitive j l
20

                                                                                                      ii
       platfonns to collect exorbitant advertising fees, and monopolistic fees paid by wealthier
21



       media corporations. Third, Defendants' termination of Plaintiffs YouTube channels and

       websites is not necessary for the production of online news feeds, online sales franchises,
24


       online digital advertising, or the achievement of any pro-competitive business objective.
25

2(,

27           220.     Each of the Defendants is a participant in this unlawful contract,

28     combination or conspiracy.

                                         Original Complaint
                                                                                                104
          Case 4:21-cv-02210-DMR Document 1-1 Filed 03/29/21 Page 41 of 47
                       (

           221.    As a result of Defendants' violations of the Sherman Act, Plaintiff has
·,
     suffered injury from the loss of his websites and YouTube channels and the economic
L,




3

     activity generated by Plaintiffs brand presence within the Google, Facebook, YouTube

     portfolio of platforms. These losses, current and future, are significant and were directly
.5


     caused by Defendants' unlawful restraint of trade.
6

7

8          222.   Further, Defendants' unlawful termination of Plaintiffs YouTube channels

9    and websites has resulted in enormous profits for each of the Defendants, including

     monetary concessions from media corporations and inflated advertising revenue enjoyed
10


     by the Defendants, and all other media corporations sharing in the Adsense PPC
11

12

11   advertising fees assessed on the Plaintiff. The policies underlying the Sherman Act, and      11


     the federal proscription of anticompetitive behavior (including termination of YouTube / j
                                                                                                   II
                                                                                                   .1
14


     channels and websites), demands that these illicit profits be disgorged.
15


           223.   Accordingly, Plaintiff is entitled to a judgment of damages against the ,
16

17

18   Defendants, jointly and severally, in a minimum amount of $10 Billion Dollars ($1BN '; 1

     for each year 2008-2018) or in an amount to be detennined at trial. Further, under Section    ii
                                                                                                \\
                                                                                                il
19


     15 of the Sherman Act, Plaintiff seeks a trebling of his damages.
20



           224.   In addition, or alternatively, Plaintiff is entitled to a judgment of
21

22
23   disgorgement against Defendants in an amount to be determined at trial.

                    COUNT IV: Violation of the Sherman Act (15 U.S.C. § 1 )
24

                               Price Fixing: Damages/Disgorgement
25
26
27         225.   Plaintiff incorporates by reference the preceding paragraphs of this

28   Complaint as if fully restated herein.

                                       Original Complaint
                                                                                             105
           Case 4:21-cv-02210-DMR Document 1-1 Filed 03/29/21 Page 42 of 47
                        (                                       (

             226.   There is a relevant market for the hosting of online news feeds, digital

       advertising, or online sales franchises in the United States, as alleged above.
·"'}




3

             227.   Within this relevant geographic market, Defendants have violated Section 1

       of the Sherman Act (15 U.S.C. § 1), by engaging in a contract, combination or conspiracy
5


       in restraint of trade and interstate commerce, the nature and effect of which is to restrict
7

8      the ability of Plaintiff and other website designers, content creators, and advertisers to

9      maintain and/own an online news feeds, digital advertising, or online sales franchises at

       competitive prices.
10

11
             228.   Through their unlawful contract, combination or conspiracy to restrain trade
l2

       and interstate commerce, Defendants have imposed anti competitive prices and complete

14     control for hosting of online news feeds, digital advertising, or online sales franchise by

       offering Plaintiff and other website designers, content creators, and advertisers and/or
l5


       private investors a Hobson's choice: pay the enormous demands associated with online
16

17

18     news feeds, digital advertising, or online sales franchise, or lose your website, or ability 1;
                                                                                                       11
19
       to advertise online. These demands have forced website designers, content creators, and         !ii i
       advertisers -    like Plaintiff, that will not pay the supra-competitive price of the
20
                                                                                                       ji
21                                                                                                     I
       Defendants demands for hosting online news feeds, sales franchises, or digital advertising

23     - out of the market for online news feeds, digital advertising, or online sales franchise, as

       evidenced by the Defendants' termination of Plaintiffs websites and YouTube channels.
24


       Indeed, as a result of Defendants' termination of Plaintiffs websites and YouTube
25



27     channels, Plaintiff lost not only the revenue, the channels and websites, but also any

28     chance to host online news feeds, digital advertising, or online sales franchises in the

                                         Original Complaint
                                                                                                 106
             Case 4:21-cv-02210-DMR Document 1-1 Filed 03/29/21 Page 43 of 47
                          (

        future. In a competitive marketplace, Defendants could not have successfully terminated

3
        Plaintiffs websites and YouTube channels, or demanded monopolistic terms, conditions,

        or payments; and the Plaintiff would still be online hosting advertising, music, movies

        and news feeds.
5


              229.   Defendants' unlawful contract, combination or conspiracy m restraint of
7
        trade and interstate commerce operates as a horizontal price fixing scheme.

9             230.   Defendants' horizontal price fixing scheme constitutes an unreasonable

        restraint of trade. First, Defendants have complete control over the Internet and their
 10


        platforms. Second, the clear objective of Defendants' misconduct is to limit the number
 Il

 12

 I .,   of competitive App developers, online news feeds, digital advertising, or online sales I

 14     franchises and to increase Defendants' profits through the artificially inflated and !

        monopolistic fees paid by wealthier media corporations. Third, Defendants' horizontal
 15


        price fixing scheme is not necessary for the production of Apps, online news feeds,
16

17

18      digital advertising, online sales franchises, or the achievement of any pro-competitive
19
        business objective.

              231.   Each of the Defendants 1s a participant m this unlawful contract,
20

                                                                                                      ii
                                                                                                          :
                                                                                                      1

        combination or conspiracy.
21

.....
'V)




23            232.   As a result of Defendants' violations of the Sherman Act, Plaintiff has

        suffered injury from the loss of his websites and YouTube channels and the economic
24


        activity generated by Plaintiffs brand presence within the Google, Facebook, YouTube
25



27      portfolio of platforms. These losses, current and future, are significant and were directly

28      caused by Defendants' unlawful restraint of trade.

                                         Original Complaint
                                                                                                107
           Case 4:21-cv-02210-DMR Document 1-1 Filed 03/29/21 Page 44 of 47
                        (

            233.   Further, Defendants' unlawful horizontal price fixing scheme has resulted in

      enormous profits for each of the Defendants, including monetary concessions from media
·")
,:.




3

      corporations and inflated advertising revenue enjoyed by the Defendants, and all other

      media corporations sharing in the Adsense PPC advertising fees assessed on the Plaintiff.
.5


      The policies underlying the Sherman Act, and the federal proscription of anticompetitive
6

7
g     behavior (including horizontal price fixing schemes), demands that these illicit profits be

9     disgorged.

            234.   Accordingly, Plaintiff is entitled to a judgment of damages against the
10


      Defendants, jointly and severally, in a minimum amount of $10 Billion Dollars ($1BN
Il

12
      for each year 2008-2018) or in an amount to be determined at trial. Further, under Section

14    15 of the Sherman Act, Plaintiff seeks a trebling of his damages.

            235.   In addition, or alternatively, Plaintiff is entitled to a judgment of

      disgorgement against Defendants in an amount to be determined at trial.
16

17

18                      COUNT V: Violation of the Sherman Act (15 U.S.C. § 1)
19
                            Exclusive Dealing and Other Exclusionary Agreements

            236.   Plaintiff incorporates by reference the preceding paragraphs of this I li

      Complaint as if fully restated herein.
21

22
23          237.   Google's agreements with ISPs, ICPs, and others pursuant to which such

      companies agree not to license, distribute, or promote non-Google, Facebook, or Amazon
24

      products (or to do so only on terms that materially disadvantage such products), and its
25
2(,

27    agreements with OEMs restricting modification or customization of the Android OS,

      Apps and the PC/tablet/Android Smartphone boot-up sequence and screens, unreasonably

                                        Original Complaint
                                                                                             1 08
         Case 4:21-cv-02210-DMR Document 1-1 Filed 03/29/21 Page 45 of 47
                       (                                     (

     restrict competition and thus violate Section 1 of the Sherman Act. These agreements

     unreasonably restrain trade and restrict the access of Defendants' competitors to
2

3
4    significant channels of distribution, thereby restraining competition in the Internet

     browser market, among other markets.
5


           238.   The purpose and effect of these agreements are to restrain trade and
6


     competition m the Internet browser, operating system, online news feeds, digital
7
8

9    advertising, Apps and sales franchise markets. These agreements violate Section l of the

     Shennan Act, 15 U.S.C. § 1.
10


           239.   After the commencement of the United States' Congressional investigation
11

l2
     of Defendants' exclusionary agreements, the Defendants modified certain of those             1


     agreements. However, the continuing anticompetitive effects of the agreements are I
                                                                                                  !

14

     substantial; the modified agreements are themselves anticompetitive and there is a serious
15


     threat that, unless enjoined, the Defendants will reimpose the unlawful terms that they
16
17

18   have only recently expressed an intention not to enforce.
19                  COUNT VI: Violation of the Sherman Act (15 U.S.C. § 1 , & 2)

                                              Unlawful Tying
20


           240.   Plaintiff incorporates by reference the preceding paragraphs of this
21

2

23   Complaint as if fully restated herein.

           241.   The Android operating systems, Apps and Google's, Amazon's and
24


     Facebook's Internet browser software are separate products. They are sold in different
25

26

27   markets; their functions are different; there is separate demand for them; and they are

28   treated by the Defendants and by other industry participants as separate products. It is

                                       Original Complaint
                                                                                            109
           Case 4:21-cv-02210-DMR Document 1-1 Filed 03/29/21 Page 46 of 47



       efficient for Defendants not to tie them and/or to permit OEMs to distribute Android

       without Google, Amazon's and Facebook's Internet browser software, or Apps.
·"')
.(.,




J
4            242.   Defendant Google, for the benefit of each Defendant, jointly and severally,

       has tied and plans again to tie its Internet browser to its separate Android operating
5


       system, which has monopoly power, in violation of Section 1 of the Sherman Act, 15
6


       U.S.C. § 1, & 2.
7

8

9            243.   The purpose and the effect of this tying are to prevent customers from

       choosing among Internet browsers, Apps, or operating systems on their merits and to
lO


       foreclose competing browsers, Apps, or operating systems from an important channel of
Il

12
       distribution, thereby restraining competition in the Internet browser market.

14                   COUNT VII: Violation of the Sherman Act (15 U.S.C. § 1)

                     Horizontal Market-Division Agreements : Equitable Relief
15


             244.   Plaintiff incorporates by reference the preceding paragraphs of this
16

17

I ,    Complaint as if fully restated herein.

             245.  The Defendants' Horizontal Market Agreement consists of Defendants' I
                                                                                            I!
19


       agreement to use the Google AdSpend/Adsense, pay-per-click, advertising protocol and i
20                                                                                          I


       the Android OS. The Defendants' Horizontal Market Agreement constitutes a per se
21



23     illegal market allocation and price-fixing agreement designed to eliminate competition

       between the Defendants for operating systems, digital advertising, the sale of online
24


       goods and services, the nature and effect of which is to is to allocate the markets to the
25

2(>

27     Defendants, to give the Defendants the ability to fix the prices of operating systems,

       digital advertising, the sale of online goods and services, and to permit the Defendants to

                                         Original Complaint
                                                                                               1 10
          Case 4:21-cv-02210-DMR Document 1-1 Filed 03/29/21 Page 47 of 47



     control the future of online markets, and enable the elimination of, competitor products.

              246.   Through their unlawful contract, combination or conspiracy to restrain trade
2

3

     and interstate commerce, Defendants' products are the principal competitive products to
5
     each other's own dynamic control system design software (Android OS), the overall
6
     effect of the Horizontal Market Agreement is to eliminate the competition between
7
8    Defendants in the three relevant markets (online sales, digital advertising and Operating

9    Systems). Consumers are harmed both by the elimination of the Defendants' products as
10
     a competitive alternative to each other's products. The competition between the
Il
     Defendants' products provided Defendants an incentive to facilitate interoperation with
12
IJ   third-party products, as an unwillingness by one to do so would likely advantage the '

14   other.
15
              247.   Each of the Defendants cooperated with a small number of companies to
16
     facilitate interfaces between Defendants' products and those companies' products that
17
18   compete with Defendants' products in the individual markets.                                   ,1
19
                                                                                                    \l
              248.   Defendants' Horizontal Market Agreement was not designed to, nor had the       ii
20
     effect of, increasing economic efficiency or rendering the markets more competitive. As a j l
                                                                                                    ,,

21
     consequence of the elimination of competition resulting from the Horizontal Market
                                                                                                    I



22
                                                                                                    I




23   Agreement, the Defendants will have less incentive to provide such technical cooperation
24
     to competitors selling only individual products, thus further reducing competition for
25
     consumers who value integrated products.
26
27            249.   In the alternative, the Horizontal Market Agreement has resulted in

28   anticompetitive effects in the online sales, digital advertising and Operating Systems

                                        Original Complaint
                                                                                             111
